DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks

	In response to communications sent March 28, 2022, claim(s) 1-20 is/are pending in this application; of these claim(s) 1, 8, and 15 is/are in independent form.  Claim(s) 1, 2, 8, 9, and 15 is/are currently amended; claim(s) 12 is/are previously presented; claim(s) 3, 4, 6, 7, 10, 11, 13, 14, and 16-20 is/are original.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 28, 2022 has been entered.

Response to Arguments
Applicant’s arguments, see page 7 line 11 – page 8 line 7, filed March 28, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. § 103 and US 2011/0087662 A1 (“Darby”) and US 2016/0314127 A1 (“Har-Noy”).
Note that the Examiner respectfully disagrees with one part of the Applicant’s arguments: the idea that “strange file formats” are not levels of reliability.  Strange file formats, in the context of the “Darby” reference, are file formats that are not reliable to use because they cannot be reliably imported.  For this reason, the Examiner also disagrees with Applicant’s arguments that numerical reliability scores are contrary to the intended purpose of Darby.  If the purpose of Darby’s determination of “file strangeness” is to import a file, then one purpose of a numerical strangeness metric would be to ascertain the likelihood of a successful import of a potentially strange file.  Since Applicant’s claim is silent as to what subject the claimed reliability refers to, there is no claim limitation that excludes reliability of the file import process.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0087662 A1 (“Darby”) in view of US 2016/0314127 A1 (“Har-Noy”).

As to claim 1, Darby teaches a method for cross-checking reliability of data (Darby Para [0031]: a method involving cross-checking strange files for convertibility), the method comprising:
receiving a client request containing data in the form of geographic-related information associated with a specific location (Darby Para [0100]:  receive data related to a physical location);
identifying one or more knowledge providers (Darby Para [0031]: identifying programming to convert a CAD vector file into a different format) from a plurality of knowledge providers (Darby Para [0031]: from a plurality of programming capabilities associated with file conversion; see also Para [0052] and [0103] for the preprocessor element and the step of conversion) based on at least one data type of a respective data profile of the one or more knowledge providers matching at least one data type of the geographic- related information associated with the specific location (Darby Para [0031]: based a CAD vector file matching a file type that can be converted into a file type that can be viewed), each knowledge provider of the plurality of knowledge providers configured to determine one or more confidence levels (Darby Para [0031]: determining a “strange” file format, which the Examiner interprets as one confidence level) for instances of data (Darby Para [0031]: for source files) associated with one or more data types (Darby Para [0031]: for one or more file formats of the source files) matching those of the respective data profile (Darby Para [0031]: matches of strange file formats to a set of file types that the web viewer can handle), wherein the one or more data types comprise a data format of the geographic-related information (Darby Para [0031]: wherein the source file types is, for example, a CAD vector) associated with a specific location (Darby Para [0031]: the visual imagery information associated with a specific physical location);
causing the transmission at least some of the geographic-related information of the client request to the one or more knowledge providers (Darby Para [0117]: providing an integrated display of geographical information based on the request);
receiving one or more confidence levels of the geographic-related information based on a comparison of the geographic-related information and a known resource associated with the specific location by the one or more knowledge providers (Darby Para [0031]: receiving one level indicating a “strange” file format based on a comparison of the source file to a known convertible file resource associated with a programming capability for conversion)…; and
providing an indication of the one or more confidence levels, wherein the indication of the one or more confidence levels is used to update a map database (Darby Para [0031]: providing a converted file that is an indication that the original file was strange, wherein the indication is used to display a map as described in Para [0103]).
	However, Darby does not teach wherein the one or more confidence levels correspond to respective numerical levels of reliability corresponding to the geographic-related information.
	Nevertheless, Har-Noy teaches wherein the one or more confidence levels correspond to respective numerical levels of reliability corresponding to the geographic-related information. (Har-Noy Para [0080]:high or low confidence levels that correspond to high or low numerical levels of reliability of a feature, corresponding to the geographical-related tag information).
Darby and Har-Noy are in the same field of geographic information systems.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Darby to include the teachings of Har-Noy because having certainty about features can help ensure that files can be properly loaded (See Har-Noy Para [0089]).

As to claim 2, Darby in view of Har-Noy teaches the method according to Claim 1, wherein determining the one or more confidence levels comprises determining a combined confidence level (Darby Para [0031]: determining that a file is strange involves comparing a “strange” file format designation to a file format that can be recognized to determine a combined format conversion) based at least in part on a weighted average of the one or more confidence levels (Har-Noy Para [0016]: weighting agreement scores values based upon the accuracy reliability score).

As to claim 3, Darby in view of Har-Noy teaches the method according to Claim 2 further comprising causing the transmission of a signal based on the one or more confidence levels, wherein the signal based on the one or more confidence levels includes the combined confidence level (Darby Para [0031]: providing a converted file that is an indication that the original file was strange, wherein the indication is used to display a map as described in Para [0103]).

As to claim 4, Darby in view of Har-Noy teaches the method according to Claim 1, wherein the one or more knowledge providers comprise a primary knowledge provider which provides an initial confidence level of the geographic-related information (Darby Para [0031]: receiving one level indicating a “strange” file format based on a comparison of the source file to a known convertible file resource associated with a programming capability for conversion).

As to claim 5, Darby in view of Har-Noy teaches the method according to Claim 1 further comprising receiving, from at least one of the one or more knowledge providers, information indicating the data profile for which the one or more knowledge providers are capable of creating a confidence level (Darby Para [0031]: receiving, from a plurality of programming capabilities associated with file conversion, information indicating file types that a web viewer can handle).

As to claim 6, Darby in view of Har-Noy teaches the method according to Claim 5, wherein the information also identifies one or more locations for which the at least one of the one or more knowledge providers are capable of creating the confidence level (Darby Para [0053]: the file conversion information is categorized based on the geographical location with which they are associated).

As to claim 7, Darby in view of Har-Noy teaches the method according to Claim 1, wherein the one or more knowledge providers are pipelines (Darby Para [0103]: the knowledge providing programming capability is a pre-processing pipeline) or repositories (this element is claimed in the alternative and does not need to be mapped).

As to claim 8, Darby teaches an apparatus for cross-checking reliability of data (Darby Para [0031]: a method involving cross-checking strange files for convertibility), the apparatus comprising at least one processor and at least one non-transitory memory including computer program code instructions, the computer program code instructions configured to, when executed, cause the apparatus to:
receive a client request containing data in the form of geographic-related information associated with a specific location (Darby Para [0100]:  receive data related to a physical location);
identify one or more knowledge providers (Darby Para [0031]: identifying programming to convert a CAD vector file into a different format) from a plurality of knowledge providers (Darby Para [0031]: from a plurality of programming capabilities associated with file conversion; see also Para [0052] and [0103] for the preprocessor element and the step of conversion) based on at least one data type of a respective data profile of the one or more knowledge providers matching at least one data type of the geographic-related information associated with the specific location (Darby Para [0031]: based a CAD vector file matching a file type that can be converted into a file type that can be viewed), each knowledge provider of the plurality of knowledge providers configured to determine one or more confidence levels (Darby Para [0031]: determining a “strange” file format, which the Examiner interprets as one confidence level) for instances of data (Darby Para [0031]: for source files) associated with one or more data types (Darby Para [0031]: for one or more file formats of the source files) matching those of the respective data profile (Darby Para [0031]: matches of strange file formats to a set of file types that the web viewer can handle), wherein the one or more data types comprise a data format of the geographic- related information (Darby Para [0031]: wherein the source file types is, for example, a CAD vector) associated with a specific location (Darby Para [0031]: the visual imagery information associated with a specific physical location);
cause the transmission at least some of the geographic-related information of the client request to the one or more knowledge providers (Darby Para [0117]: providing an integrated display of geographical information based on the request);
determine one or more confidence levels of the geographic-related information based on a comparison of the geographic-related information and a known resource associated with the specific location by the one or more knowledge providers (Darby Para [0031]: receiving one level indicating a “strange” file format based on a comparison of the source file to a known convertible file resource associated with a programming capability for conversion)… and
provide an indication of the one or more confidence levels, wherein the indication of the one or more confidence levels is used to update a map database (Darby Para [0031]: providing a converted file that is an indication that the original file was strange, wherein the indication is used to display a map as described in Para [0103]).
However, Darby does not teach wherein the one or more confidence levels correspond to respective numerical levels of reliability corresponding to the geographic-related information.
	Nevertheless, Har-Noy teaches wherein the one or more confidence levels correspond to respective numerical levels of reliability corresponding to the geographic-related information (Har-Noy Para [0080]:high or low confidence levels that correspond to high or low numerical levels of reliability of a feature, corresponding to the geographical-related tag information).
Darby and Har-Noy are in the same field of geographic information systems.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Darby to include the teachings of Har-Noy because having certainty about features can help ensure that files can be properly loaded (See Har-Noy Para [0089]).

As to claim 9, Darby in view of Har-Noy teaches the apparatus according to Claim 8, wherein the determination of one or more confidence levels comprises determining a combined confidence level (Darby Para [0031]: determining that a file is strange involves comparing a “strange” file format designation to a file format that can be recognized to determine a combined format conversion) based at least in part on a weighted average of the one or more confidence levels (Har-Noy Para [0016]: weighting agreement scores values based upon the accuracy reliability score).

As to claim 10, Darby in view of Har-Noy teaches the apparatus according to Claim 9, wherein the computer program code instructions are further configured to, when executed, cause the apparatus to cause the transmission of a signal based on the one or more confidence levels, wherein the signal based on the one or more confidence levels includes the combined confidence level (Darby Para [0031]: providing a converted file that is an indication that the original file was strange, wherein the indication is used to display a map as described in Para [0103]).

As to claim 11, Darby in view of Har-Noy teaches the apparatus according to Claim 8, wherein the one or more knowledge providers comprise a primary knowledge provider which provides an initial confidence level of the geographic-related information (Darby Para [0031]: receiving one level indicating a “strange” file format based on a comparison of the source file to a known convertible file resource associated with a programming capability for conversion).

As to claim 12, Darby in view of Har-Noy teaches the apparatus according to Claim 8, wherein the computer program code instructions are further configured to, when executed, cause the apparatus to receive, from at least one of the one or more knowledge providers, information indicating the data profile for which the one or more knowledge providers are capable of creating a confidence level (Darby Para [0031]: receiving, from a plurality of programming capabilities associated with file conversion, information indicating file types that a web viewer can handle).

As to claim 13, Darby in view of Har-Noy teaches the apparatus according to Claim 12, wherein the information also identifies one or more locations for which the at least one of the one or more knowledge providers are capable of creating the confidence level (Darby Para [0053]: the file conversion information is categorized based on the geographical location with which they are associated).

As to claim 14, Darby in view of Har-Noy teaches the apparatus according to Claim 8, wherein the one or more knowledge providers are pipelines (Darby Para [0103]: the knowledge providing programming capability is a pre-processing pipeline) or repositories (this element is claimed in the alternative and does not need to be mapped).

As to claim 15, Darby teaches a method for cross-checking reliability of data (Darby Para [0031]: a method involving cross-checking strange files for convertibility), the method comprising: 
receiving a client request containing a geographic-related information associated with a specific location (Darby Para [0100]:  receive data related to a physical location);
coupling with at least one knowledge provider (Darby Para [0031]: identifying programming to convert a CAD vector file into a different format) of a plurality of knowledge providers (Darby Para [0031]: from a plurality of programming capabilities associated with file conversion; see also Para [0052] and [0103] for the preprocessor element and the step of conversion) via a confirmation gateway to transmit data based on at least one data type of a respective data profile of the one or more knowledge providers matching at least one data type of the geographic-related information associated with the specific location (Darby Para [0031]: based a CAD vector file matching a file type that can be converted into a file type that can be viewed), each knowledge provider of the plurality of knowledge providers configured to determine one or more confidence levels (Darby Para [0031]: determining a “strange” file format, which the Examiner interprets as one confidence level) for instances of data (Darby Para [0031]: for source files) associated with one or more data types (Darby Para [0031]: for one or more file formats of the source files) matching those of the respective data profile (Darby Para [0031]: matches of strange file formats to a set of file types that the web viewer can handle), wherein the one or more data types comprise a data format of the geographic-related information (Darby Para [0031]: wherein the source file types is, for example, a CAD vector) associated with a specific location (Darby Para [0031]: the visual imagery information associated with a specific physical location);
causing the transmission of the geographic-related information to at least one of the at least one knowledge provider coupled with the confirmation gateway based on the data profile provided from each knowledge provider (Darby Para [0117]: providing an integrated display of geographical information based on the request); and
providing an indication of one or more confidence levels based on one or more confidence levels determined by at least one of the at least one knowledge provider that was transmitted the geographic-related information, wherein the indication of the one or more confidence levels is used to update a map database (Darby Para [0031]: providing a converted file that is an indication that the original file was strange, wherein the indication is used to display a map as described in Para [0103])...
However, Darby does not teach wherein the one or more confidence levels correspond to respective numerical levels of reliability corresponding to the geographic-related information.
	Nevertheless, Har-Noy wherein the one or more confidence levels correspond to respective numerical levels of reliability corresponding to the geographic-related information. (Har-Noy Para [0080]:high or low confidence levels that correspond to high or low numerical levels of reliability of a feature, corresponding to the geographical-related tag information).
Darby and Har-Noy are in the same field of geographic information systems.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Darby to include the teachings of Har-Noy because having certainty about features can help ensure that files can be properly loaded (See Har-Noy Para [0089]).

As to claim 16, Darby in view of Har-Noy teaches the method according to Claim 15, wherein the confidence level provided by at least one knowledge provider is compared to one another to determine a combined confidence level (Darby Para [0031]: determining that a file is strange involves comparing a “strange” file format designation to a file format that can be recognized to determine a combined format conversion).

As to claim 17, Darby in view of Har-Noy teaches the method according to Claim 16 further comprising providing the client with information relating to one or more confidence levels determined by at least one knowledge provider, wherein the information provided to the client relating to one or more confidence levels includes the combined confidence level (Darby Para [0031]: providing a converted file that is an indication that the original file was strange, wherein the indication is used to display a map as described in Para [0103]).

As to claim 18, Darby in view of Har-Noy teaches the method according to Claim 15, wherein the at least one knowledge provider comprises a primary knowledge provider which provides an initial confidence level of the geographic-related information (Darby Para [0031]: receiving one level indicating a “strange” file format based on a comparison of the source file to a known convertible file resource associated with a programming capability for conversion).

As to claim 19, Darby in view of Har-Noy teaches the method according to Claim 16 further comprising providing the client with information relating to one or more confidence levels determined by the at least one of the at least one knowledge provider (Darby Para [0031]: providing a designation of a file as a “strange” file type as determined by the programming capabilities for conversion of files).

As to claim 20, Darby in view of Har-Noy teaches the method according to Claim 19, wherein the information received from the knowledge providers also includes one or more locations for which the at least one of the at least one knowledge provider can create the confidence level (Darby Para [0053]: the file conversion information is categorized based on the geographical location with which they are associated).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following art has previously been made of record:
US 2019/0347353: Figure 5
US 2013/0170752 A1: Figures 3-5.
US 2020/0110817 A1: Pertinent because of quality assurance for map feature localization.
US 2013/0262530 A1:  See Figure 4 for certifying location data.
US 2016/0364427 A1:  Pertinent for assessing data accuracy of a plurality of data records.
	Roche, Stephane, Eliane Propeck-Zimmermann, and Boris Mericskay. "GeoWeb and crisis management: Issues and perspectives of volunteered geographic information." GeoJournal 78, no. 1 (2013): 21-40.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849. The examiner can normally be reached Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        June 8, 2022